Title: To James Madison from Albert Gallatin, 15 August 1810
From: Gallatin, Albert
To: Madison, James


Dear SirNew York 15th August 1810
The instructions for the person to be sent to Buenos Ayres, having been filled with the name of Gelston instead of being left blank, and he having refused to go, they are now returned in order that you may direct other copies to be made and to be returned to me as early as possible, as I have found a gentleman who appears to me peculiarly fitted in every respect for the undertaking. It is Mr Poinsett of South Carolina, with whose intellect, information, and standing you are already acquainted. He speaks French with perfect ease and is so far versed in Spanish that a few weeks practice will enable him to speak it fluently. To which may be added that his object being reputation and not money, there is no fear of his thinking of monopolies & private speculations instead of applying his whole time and faculties to the public objects. He has requested me to say that although his leisure and wish for useful public employment induce him cheerfully & gratefully to accept this confidential appointment, yet his studies & views had been more particularly directed to the army, specially in relation to its organisation and general staff; and that he hopes that, if you were favorably disposed towards him in that respect, his absence will not be prejudicial to any promotion in that line which any new arrangement may render practicable and for which you may think him fit.
There is not at present and it may be difficult to find an opportunity direct for Buenos Ayres. But there will be soon one for Rio Janeiro whence a passage may easily be had: and it may perhaps be advantageous that Mr Poinsett should go that way, as he would receive from Mr Sumpter general useful information both on the views of the Brazilian Court & family towards the Spanish Vice Royalty, and respecting the various parties and their designs at Buenos Ayres itself. Mr Sumpter might also give him some introductory letters which would facilitate his first steps. If this should strike you in the same manner it does me, Mr Poinsett should be furnished with a letter for Mr Sumpter (to whom he may by the bye carry answers to the last dispatches) & Mr Sumpter himself ought to have Mr Poinsett’s cypher that they may correspond together. That cypher I do not send back to you with the instructions, but keep it to be delivered together with those which will be returned.
Perhaps on a view of these, you will find something to add either in writing or verbally. If to be done verbally, be pleased to communicate what you wish to be said. Considering the immediate land communication between Buenos Ayres and Peru, and the difficulty of obtaining agents perfectly qualified and willing to go; might not Mr Poinsett’s commission be extended to the last? or some contingent instructions be given applicable to it? if in the course of his mission, he should think it necessary for the public service to go there or to do something in relation to it.
Should not also something be said respecting the views & pretensions of the Princess Regent and of her lately married daughter on the adjacent provinces? I do not think it improbable that so far as relates to Buenos Ayres, the British being particularly obnoxious there will throw their weight in the Portuguese party: so that there may be four in all, Anglo-Portuguese, French, Spanish and Creole or for independence.
I told at once to Mr Poinsett that his reasonable expences would be paid; but he has no expectation that the allowance will be equal to what his actual expenses will amount to. An advance, however, must be made to him, which, I presume should amount to about fifteen hundred dollars. But I think that the promise to defray reasonable expences should be official & not merely verbal from me. If you think so, I wish that this might be inserted in the instructions. Respectfully Dear Sir, Your obedt. Servt.
Albert Gallatin
The Gentleman’s name is Joel Roberts Poinsett.
